PER CURIAM:
MacArthur Day appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Day v. Morgan, No. 3:10-cv-00454-JFA (D.S.C. Aug. 3, 2011). We dispense -with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.